DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/13/21.
Claims 1-15 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 2/13/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections

Claims 12 objected to because of the following informalities: wherein spelling is incorrect. Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 



However, a review of the specification PGPUB paragraph [0020], [0022], [0035] and [0040] shows corresponding structure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van (Automatic autonomous vision-based power line inspection: A review of current status and the potential role of deep learning - https://doi.org/10.1016/j.ijepes.2017.12.016 - Available online 09 January 2018 - Electrical Power and Energy Systems 99 (2018) 107–120) in view of Stuart (U.S. Pub. No. 20210293953 A1), further in view of Forsyth (U.S. Pub. No. 6323491 B1).

Regarding to claim 1 and 13:

1. Van teach a method for detecting corona discharges of a system comprising equipment, the method comprising: (Van page 109 col 1, para 3, foot patrol inspection is typically conducted by a team of two inspectors traveling on foot to visually inspect the power lines with the help of binoculars and sometimes with infrared cameras and corona detection cameras)
moving a sensor assembly by means of a vehicle along the system comprising equipment, (Van page 109 col 2, para 3 in UAV inspection, the inspection is conducted by UAVs equipped with multiple sensors and cameras for navigating along power lines,
performing online inspection to detect obvious faults, and collecting
data for later offline inspections)
recording images of the system by means of the sensor assembly, (Van page 110 col 2, para 2 Ultraviolet (UV) images are typically formed using UV-sensitive cameras (e.g., Corona 350 II system) by recording images using light from the ultraviolet spectrum only)
labeling, by means of an evaluation device, the images of the camera with a three-dimensional position, (Van page 110 col 2, para 4 land-based mobile mapping data is geospatial data collected by mapping sensors that are mounted on a mobile platform such as cars, All-Terrain Vehicles (ATV), boats, or on a backpack carried by a person.
A mobile mapping system typically includes an image data collecting module (e.g., camera, laser scanner), navigation and positioning sensors (e.g., GPS), and an Inertial Measurement Unit (IMU) [19]. The two most common types of land-based mobile mapping data used in the power line inspection literature are images and point clouds. Because of the panoramic imaging geometry and the ability to produce very detailed

detecting and transferring, by means of the evaluation device, possible corona discharges in each individual image into a single three-dimensional space with the aid of the respective three-dimensional position, and (Van page 118 col 2, para 1 (iv) apply multiple data sources fusion (e.g., infrared cameras, ultraviolet cameras, and 3D cameras) for detecting complicated faults (e.g., cracked insulators, rotten poles, and corona discharges). See also Van page 110 col 2, para 4)

Van do not explicitly teach using a first camera for registering UV radiation with a daylight filter for blocking out daylight for the sensor assembly, and compiling, by means of the evaluation device, a spatial statistic relating to the frequency of possible corona discharges, with the aid of which actual corona discharges are detected as stationary and occurring more frequently in comparison with noise. 

However Stuart teach compiling, by means of the evaluation device, a spatial statistic relating to the frequency of possible corona discharges, (Stuart Fig. 11 [0108] FIG. 4B is a schematic illustration similar to that in FIG. 4A, but including a visible light image of a scene. In the example of FIG. 4B, visible light image 442 shows a scene of a plurality of power lines and a supporting tower. The acoustic image 452 includes a plurality of locations 454, 456, 458 indicating high magnitude acoustic data coming from such locations. [0153] FIG. 9A is an exemplary plot of frequency content of received image data over time in an acoustic scene. As shown, the acoustic scene represented  with the aid of which actual corona discharges are detected as stationary (Stuart [0112] It will be appreciated that, while the exemplary illustrations in FIGS. 4A, 4B, 5A-5D are described with respect to acoustic image data and visible light image data, such processes can be similarly performed with a variety of electromagnetic image data. For example, as described elsewhere herein, in various embodiments, various such processes can be performed using combinations of acoustic image data and one or more of visible light image data, infrared image data, ultraviolet image data, or the like.) and occurring more frequently in comparison with noise. (Stuart [0160] filtering acoustic image data by frequency can help reduce image clutter, for example, from background or other unimportant sounds. In an exemplary acoustic imaging procedure, a user may wish to eliminate background sounds, such as floor noise in an industrial setting. In some such instances, background noise can include mostly low frequency noise. a user may choose to show acoustic image data representative of acoustic signals greater than a predetermined frequency (e.g., 10 kHz). In another example, a user may wish to analyze a particular object that generally emits acoustic signals within a certain range, such as corona discharge from a transmission line (e.g., as shown in FIGS. 5A-D5). In such an example, a user may select a particular frequency range (e.g., between 11 kHz and 14 kHz for corona discharge) for acoustic imaging)




The combination of Van and Stuart do not explicitly teach using a first camera for registering UV radiation with a daylight filter for blocking out daylight for the sensor assembly.

However Forsyth teach using a first camera for registering UV radiation with a daylight filter for blocking out daylight for the sensor assembly, and (Forsyth col. 3, line 53-67 optical filtering is used to detect corona discharge at characteristic corona UV wavelengths which are shorter than 290 nm. Because there is virtually no solar background radiation present below 290 nm, even in bright daylight, the selective optical filter of the present invention need not have a narrow bandwidth bandpass optical filter as would be required at higher wavelengths where there is a large amount of solar radiation. Since there is no solar background radiation present in the UV spectrum below 290 nm, it is not necessary that the optical filter employ narrow passbands, or even employ passbands at all. Instead, the optical filter need only substantially block all radiation at wavelengths higher than 290 nm, and pass UV wavelengths below 290 nm which contain one or more UV corona emission lines. Such selective optical filters may be more practically manufactured, manufactured at lower 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Van, further incorporating Stuart and Forsyth in video/camera technology. One would be motivated to do so, to incorporate using a first camera for registering UV radiation with a daylight filter for blocking out daylight for the sensor assembly. Functionality will improve accuracy.

Regarding to claim 2 and 14:

2. Van teach the method as claimed in claim 1, Van do not explicitly teach further comprising: additionally using a second camera for registering visible light for the sensor assembly, with images of the system being recorded with the camera and labeled with a three-dimensional position.

However Stuart teach further comprising: additionally using a second camera for registering visible light for the sensor assembly, (Stuart [0010] when multiple imaging technologies (e.g., visible light, infrared, ultraviolet, acoustic, or other imaging techniques) are used in tandem while inspecting the same object or scene, the physical placement and or other settings (e.g., focus position) of the tools used to perform the different imaging techniques can impact the analysis) with images of the system being recorded with the camera and labeled with a three-dimensional position. 

Regarding to claim 3:

3. Van teach the method as claimed in claim 1, further comprising: verifying the status and/or repairing of equipment at the positions of which actual corona discharges are detected. (Van page 110 col 2, para 2 with the ability to visualize details which are invisible to the unaided human eye, images taken with ultraviolet light have been widely used for detecting corona discharges from high voltage electric power transmission lines [16])

Regarding to claim 5:

5. Van teach the method as claimed in claim 1, Van do not explicitly teach wherein the spatial statistic is formed by assigning a number of entries in a quantized three-dimensional counter state array to each possible corona discharge in the three-dimensional space, visual lines in the three-dimensional space being established with the aid of a viewing direction of the sensor assembly, a frequency being entered in the counter state array in the case of intersection of a plurality of visual lines from a plurality of time-offset individual images of the sensor assembly at the same three- dimensional position.

However Stuart teach wherein the spatial statistic is formed by assigning (Stuart Fig. 11 [0108] FIG. 4B is a schematic illustration similar to that in FIG. 4A, but including a visible light image of a scene. In the example of FIG. 4B, visible light image 442 shows a scene of a plurality of power lines and a supporting tower. The acoustic image 452 includes a plurality of locations 454, 456, 458 indicating high magnitude acoustic data coming from such locations. [0153] FIG. 9A is an exemplary plot of frequency content of received image data over time in an acoustic scene. As shown, the acoustic scene represented by the plot of FIG. 9A generally includes four sustained frequencies over time, labeled as Frequency 1, Frequency 2, Frequency 3, and Frequency 4. Frequency data, such as the frequency content of a target scene) a number of entries in a quantized (Stuart Fig. 3A) three-dimensional counter state array (Stuart [0070] acoustic analysis system 200 of FIG. 2 can include a plurality of acoustic sensors such as microphones, MEMS, transducers, etc. arranged in an acoustic sensor array 202. Such arrays can be one-dimensional, two-dimensional, or three-dimensional) to each possible corona discharge (Stuart [0160] filtering acoustic image data by frequency can help reduce image clutter, for example, from background or other unimportant sounds. In an exemplary acoustic imaging procedure, in the three-dimensional space, (Stuart [0074] such three-dimensional depth data can be generated, for example, via a plurality of imaging tools having different view of a target scene, or via other known distance scanning tools) visual lines in the three-dimensional space being established with the aid of a viewing direction of the sensor assembly, (Stuart [0074] such three-dimensional depth data can be generated, for example, via a plurality of imaging tools having different view of a target scene, or via other known distance scanning tools) a frequency being entered in the counter state array in the case of intersection of a plurality of visual lines from a plurality of time-offset (Stuart Fig. 11 A) individual images of the sensor assembly at the same three- dimensional position. (Stuart [0267] the acoustic sensor is pointing more directly at pipe 1, corresponding to the location of the first indicator 3302, when compared to pipe 2, corresponding to the location of the second indicator 3304. As such, in the display scheme of FIG. 33A, the first indicator 3302 is displayed more prominently (e.g., has a higher blending coefficient or a lower transparency) than the second indicator 3304. Conversely, in FIG. 33B the acoustic sensor is pointing more 

Regarding to claim 7:

7. Van teach the method as claimed in claim 1, Van do not explicitly teach wherein the spatial statistic is compiled while taking into account a previously known three-dimensional model of the system, so that a search space for corona discharges in the three-dimensional space is restricted to the close proximity of the system.

However Stuart teach wherein the spatial statistic is compiled while taking into account a previously known three-dimensional model of the system, so that a search space for corona discharges in the three-dimensional space is restricted to the close proximity of the system. (Stuart [0180] distance information can include three-dimensional depth information regarding various portions in a scene. Additionally 

Regarding to claim 8:

8. Van teach the method as claimed in claim 1, wherein an aircraft is used as the vehicle. (Van page 110 col 1, para 6 optical aerial images are usually collected by either a manned helicopter or a fixed wing aircraft, mainly in the visible and near-infrared wavelengths)

Regarding to claim 9 and 15:

9. Van teach the method as claimed in claim 8, wherein an airplane, a helicopter or a drone is used as the aircraft. (Van page 109 col 2, para 3 in UAV inspection, the inspection is conducted by UAVs equipped with multiple sensors and cameras for navigating along power lines, performing online inspection to detect obvious faults, and collecting data for later offline inspections)

Regarding to claim 10:

10. Van teach the method as claimed in claim 1, wherein the evaluation device is provided in the vehicle. (Van page 110 col 2, para 4 land-based mobile mapping data is geospatial data collected by mapping sensors that are mounted on a mobile platform such as cars, All-Terrain Vehicles (ATV), boats, or on a backpack carried by a person)

Regarding to claim 12:

12. Van teach the method as claimed in claim 1, wherein the three-dimensional position is respectively determined with the aid of Global Positioning System data. (Van page 110 col 2, para 4 land-based mobile mapping data is geospatial data collected by mapping sensors that are mounted on a mobile platform such as cars, All-Terrain Vehicles (ATV), boats, or on a backpack carried by a person. A mobile mapping system typically includes an image data collecting module (e.g., camera, laser scanner), navigation and positioning sensors (e.g., GPS), and an Inertial Measurement Unit (IMU) [19]. The two most common types of land-based mobile mapping data used in the 

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van (Automatic autonomous vision-based power line inspection: A review of current status and the potential role of deep learning - https://doi.org/10.1016/j.ijepes.2017.12.016 - Available online 09 January 2018 - Electrical Power and Energy Systems 99 (2018) 107–120) in view of Stuart (U.S. Pub. No. 20210293953 A1), further in view of Forsyth (U.S. Pub. No. 6323491 B1) and Schwartz (U.S. Pub. No. 20200041560 A1).

Regarding to claim 4:

4. Van teach the method as claimed in claim 1, wherein information relating to equipment at the positions of possible and/or actual corona discharges (Van page 110 col 2, para 2 with the ability to visualize details which are invisible to the unaided human eye, images taken with ultraviolet light have been widely used for detecting corona discharges from high voltage electric power transmission lines [16])

Van do not explicitly teach information is provided by means of a geoinformation system.

However Schwartz teach information is provided by means of a geoinformation system. (Schwartz Fig. 1 [0023] FIG. 1 shows one example of an operating environment 100 for remote autonomous inspection of utility system components. In one embodiment, the operating environment 100 may comprise one or more AOIs 102, monitoring devices 104 to 112, information processing systems 114, user devices 116, networks 118, and/or the like. The AOI(s) 102 may be a defined geographical area comprising one or more geographical features and components of a utility system situated at various locations within the AOI 102)

The motivation for combining Van, Stuart and Forsyth as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Van, further incorporating Stuart, Forsyth and Schwartz in video/camera technology. One would be motivated to do so, to incorporate information is provided by means of a geoinformation system. Functionality will improve efficiency.

Regarding to claim 11:

11. Van teach the method as claimed in claim 1, Van do not explicitly teach wherein the evaluation device is provided as a central server.

 wherein the evaluation device (Schwartz [0106] FIG. 12 the inspection manager 308 may program the at least one mobile unmanned monitoring device with one or more inspection paths to be traversed by the at least one mobile unmanned monitoring device with respect to the at least one system component; one or more inspection parameters such as the type of data to capture; angles, resolution, etc. at which to capture images; time(s) at which to traverse the inspection path(s)) is provided as a central server. (Schwartz [0101] the information processing system 114 may act as a server for the interactive map 330, which is presented to a user through an application interface)

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van (Automatic autonomous vision-based power line inspection: A review of current status and the potential role of deep learning - https://doi.org/10.1016/j.ijepes.2017.12.016 - Available online 09 January 2018 - Electrical Power and Energy Systems 99 (2018) 107–120) in view of Stuart (U.S. Pub. No. 20210293953 A1), further in view of Forsyth (U.S. Pub. No. 6323491 B1) and Weller (U.S. Pub. No. 20180239991 A1)

Regarding to claim 6:

Van teach the method as claimed in claim 1, Van do not explicitly teach wherein the spatial statistic is formed by detecting respectively possible corona discharges in the images and projecting them into chronologically subsequent images, an increased probability of an actual corona discharge being assumed in the event of a match with a possible corona discharge detected in the subsequent images.

However Stuart teach wherein the spatial statistic is formed by detecting respectively possible corona discharges in the images and projecting them into chronologically subsequent images, (Stuart [0164] additionally or alternatively, in some embodiments, acoustic intensity at locations within an acoustic scene can be monitored over time (e.g., in conjunction with a video acoustic image representation or via background analysis without necessarily updating a display image). In some such examples, predetermined requirements for displaying acoustic image data can include an amount or rate of change in acoustic intensity at a location in an image) 

However Weller teach an increased probability of an actual corona discharge being assumed in the event of a match with a possible corona discharge detected in the subsequent images. (Weller [0023] the first being infrared, the second being corona discharge detection. The Pd for detecting thermal heating with infrared can detect heating of the insulator in question but it is not alone conclusive. The addition of a second sensor detecting conditions of coronal discharge in addition to the thermal condition of the insulator indicates a power leak and that the insulator is the item needing replacement. Thus, the Pd is high and the Pfa is low for this scenario. This is one case among hundreds of possible failure categories for power transmission. The apparatus of the invention is able to detect degraded equipment conditions by reviewing image and discrete data reported from a number of sensors in order to detect and 

The motivation for combining Van, Stuart and Forsyth as set forth in claim 1 is equally applicable to claim 6. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Van, further incorporating Stuart, Forsyth and Weller in video/camera technology. One would be motivated to do so, to incorporate an increased probability of an actual corona discharge being assumed in the event of a match with a possible corona discharge detected in the subsequent images. Functionality will improve efficiency.

Allowable subject matter

If the combined teachings from contents of claim 5 and claim 6 is elaborated and added to the independent claims, claims may be allowable. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.